 


110 HR 6213 IH: Reinsurance International Solvency Standards Evaluation Board Act of 2008
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6213 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2008 
Mr. Feeney introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To establish the Reinsurance International Solvency Standards Evaluation Board. 
 
 
1.Short titleThis Act may be cited as the Reinsurance International Solvency Standards Evaluation Board Act of 2008. 
2.EstablishmentThere is established the Reinsurance International Solvency Standards Evaluation Board, to evaluate the reinsurance supervisory systems of the States of the United States and jurisdictions outside the United States to determine, on a uniform basis, whether such systems provide adequate capital and risk management standards and an acceptable level of prudential supervision over their domiciled reinsurers. 
3.Corporate status 
(a)In generalThe Board shall— 
(1)be a nonprofit corporation; 
(2)have succession until dissolved by an Act of Congress; 
(3)not be an agency or establishment of the United States Government; and 
(4)except as otherwise provided in this Act, be subject to, and have all the powers conferred upon a nonprofit corporation by, the District of Columbia Nonprofit Corporation Act. 
(b)Nongovernmental employeesNo member or person employed by, or who is an agent for, the Board shall be considered to be an officer or employee of or agent for the Federal Government by reason of such service. 
4.Membership and oversight 
(a)AppointmentThe Board shall have seven members as follows: 
(1)All members shall be appointed by the President from among individuals who have demonstrated expertise in reinsurance matters and shall serve at the pleasure of the President. 
(2)A majority of the members of the Board shall be selected from among the lists of individuals having reinsurance regulatory expertise that may be submitted to the President by any State insurance regulatory authority or any association representing such authorities, subject only to the submission of multiple such lists and the inclusion in each list submitted of a reasonable number of names of individuals. 
(b)Terms 
(1)In generalExcept as provided in paragraph (2), each member of the Board shall be appointed for a term of seven years. 
(2)Terms of initial appointeesAs designated by the President at the time of appointment, of the members of the Board first appointed, one each shall be appointed for a term of one year, for a term of two years, for a term of three years, for a term of four years, for a term of five years, and for a term of six years. 
(c)OversightThe President, or the President’s designee, may prohibit or suspend the effectiveness of any action of the Board that the President or such designee determines, after advance public notice and comment where appropriate, is significantly contrary to the public interest. 
5.DutiesThe duties of the Board shall be— 
(1)to establish standards and procedures to evaluate the reinsurance supervisory systems of the States and foreign jurisdictions in accordance with section 6; 
(2)to conduct such evaluations; 
(3)to certify, pursuant to section 6(c), reinsurance supervisory systems that comply with such standards; 
(4)to facilitate the development of uniform standards for regulation of reinsurance; 
(5)to perform such other duties or functions as the Board determines are necessary or appropriate to carry out this Act; and 
(6)to establish the budget and manage the operations of the Board and the staff of the Board. 
6.Evaluation and certification of reinsurance supervisory systems 
(a)StandardsThe Board shall establish uniform standards for reinsurance supervisory systems of States and foreign jurisdictions that ensure that any such system that complies with such standards provides adequate capital and risk management standards and an acceptable level of prudential supervision over reinsurers domiciled in such State or jurisdiction. 
(b)ProceduresThe Board shall establish procedures for any entity to make a request for evaluation of the reinsurance supervisory system of a State or foreign jurisdiction to determine compliance of such system with the standards established by the Board pursuant to subsection (a). Such procedures shall provide that an evaluation shall be conducted only upon payment to the Board of a fee in the amount established pursuant to subsection (c). 
(c)FeesThe Board shall establish a fee for conducting evaluations under this section in the amount such that the aggregate of fees collected covers all costs of conducting evaluations under this section and all other costs of the establishment and operation of the Board. 
(d)CertificationIf, upon conducting of an evaluation under this section with respect to the reinsurance supervisory system of any State or foreign jurisdiction, the Board determines that the system complies with the standards established pursuant to subsection (a), the Board shall certify such compliance and publish notice and evidence of such certification in an appropriate manner. Such certification shall be effective for a term of 12 months from the date of initial certification. 
(e)Public notice and commentIn developing standards, procedures, and fee levels pursuant to subsections (a) through (c) and making determinations pursuant to subsection (d), the Board shall provide appropriate advance public notice and opportunity for public comment. 
7.Treatment of certified reinsurance supervisory systems 
(a)Credit for reinsuranceThe domiciliary State of a ceding insurer may not treat a reinsurer domiciled in any other domestic or foreign jurisdiction differently from reinsurers domiciled and in good standing in such domiciliary State for the purpose of determining credit for reinsurance for that ceding insurer, if— 
(1)the domestic or foreign jurisdiction is certified pursuant to section 6(d); and 
(2)the reinsurer is in good standing in such other jurisdiction. 
(b)Preemption of inconsistent State lawsAll laws, regulations, provisions, or other actions of a State are preempted to the extent that they are inconsistent with subsection (a). 
8.Facilitation of uniform reinsurance standards 
(a)Development of proposed standardsThe Board shall periodically develop proposed uniform standards to improve various aspects of reinsurance regulation, particularly where a domestic or international consensus standard or conflict of law has emerged. 
(b)Reporting of proposed standardsThe Board shall report any standards proposed under subsection (a) to the appropriate State and Federal entities, including proposed enacting or implementing language, as appropriate. 
9.Powers of BoardIn addition to any other authority granted to the Board in this Act, the Board shall have the power— 
(1)to sue and be sued, complain and defend, in its corporate name and through its own counsel, with the approval of the President, in any Federal, State, or other court; 
(2)to conduct its operations and maintain offices, and to exercise all other rights and powers authorized by this Act, in any State, without regard to any qualification, licensing, or other provision of law in effect in such State (or a political subdivision thereof); 
(3)to lease, purchase, accept gifts or donations of or otherwise acquire, improve, use, sell, exchange, or convey, all of or an interest in any property, wherever situated; 
(4)to hire employees, professionals, and specialists, and elect or appoint officers, and to fix their compensation, define their duties, determine their qualification, and give them appropriate authority to carry out the purposes of the Act; and to establish the personnel policies and programs for the Board relating to conflicts of interest, rates of compensation, and such other matters as the Board considers appropriate; 
(5)to allocate, assess, and collect fees established pursuant to section 6(c); and 
(6)to enter into agreements, incur liabilities, and do any and all other acts and things necessary, appropriate, or incidental to the conduct of its operations and the exercise of its obligations, rights, and powers imposed or granted by this Act. 
10.Rules and bylawsThe Board shall establish such rules and bylaws as the Board determines necessary— 
(1)to provide for the operation and administration of the Board, the exercise of its authority, and the performance of its responsibilities under this Act; 
(2)to permit, as the Board determines necessary or appropriate, delegation by the Board of any of its functions to an individual member or employee of the Board, or to a division of the Board, including functions with respect to hearing, determining, ordering, certifying, reporting, or otherwise acting as to any matter; and 
(3)to otherwise carry out this Act. 
11.Consultation with Federal agenciesThe Board shall coordinate with other Federal and State agencies as necessary to assist and advise the Board in performing its duties under this Act. 
12.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)BoardThe term Board means the Reinsurance International Solvency Standards Evaluation Board established by section 2. 
(2)Ceding insurerThe term ceding insurer means an insurer that purchases reinsurance. 
(3)DomiciledThe term domiciled means, with respect to an insurer or reinsurer, to be incorporated or entered through, and licensed. 
(4)Domiciliary stateThe term domiciliary State means, with respect to an insurer or reinsurer, the State in which the insurer or reinsurer is domiciled. 
(5)InsuranceThe term insurance means any product, other than title insurance, defined or regulated as insurance by the appropriate State insurance regulatory authority. 
(6)ReinsuranceThe term reinsurance means the assumption by an insurer of all or part of a risk undertaken by another insurer. 
(7)Reinsurance supervisory systemThe term reinsurance supervisory system means, with respect to a State or foreign jurisdiction, the agency, board, commission, or other entity that has primary regulatory authority over the business of reinsurance for the State or jurisdiction. 
(8)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, any other territory or possession of the United States. 
(9)State insurance regulatory authorityThe term State insurance regulatory authority means, with respect to a State, the officer, agency, board, commission, or other entity of a State that has primary regulatory authority over the business of insurance for the State. 
13.Loan for initial funding 
(a)In generalUpon the initial appointment of all of the members of the Board, the Secretary of the Treasury shall make a direct loan to the Board of $10,000,000, which shall be available only for use for operational and administrative costs of the Board in carrying out its duties under this Act. 
(b)TermsThe loan under this section shall— 
(1)be repaid not later than the expiration of the 5-year period beginning upon the making of the loan; and 
(2)bear interest at the annual rate of interest paid under marketable obligations of the United States having comparable maturities and most recently issued by the Secretary of the Treasury before the making of the loan under this section. 
(c)Authorization of appropriations for costsThere is authorized to be appropriated such sums as may be necessary for the costs (as such term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of the loan under this section. 
 
